—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered January 29,1996, convicting defendant, after a jury trial, of three counts of robbery in the first degree and one count of burglary in the first degree, and sentencing him, as a persistent felony of*229fender, to four concurrent prison terms of 12 years to life, unanimously affirmed.
The challenged portions of the People’s summation were fair comment. Although defendant’s summation primarily focused on the accuracy of the identification, it nevertheless challenged the complainants’ veracity as well, and thus, the prosecutor’s brief discussion of credibility issues was appropriate (People v Harvey, 184 AD2d 311, lv denied 80 NY2d 904). Concur — Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.